 1                                                                 The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
       ALISHA SILBAUGH,                                     Case No. C17-01759-RSM
10
                                      Plaintiff,            ORDER GRANTING DEFENDANT’S
11
                              v.                            MOTION TO SEAL PLAINTIFF’S
12                                                          MEDICAL RECORDS
       PETE BUTTIGIEG,
13
                                   Defendant.
14

15

16          This matter came before the Court on Defendant’s Motion to Seal. The Court has

17   reviewed the Motion, all evidence submitted in support of the motion, plaintiff’s response to the
18   motion, if any, and defendant’s reply, as well as the documents on file, and is otherwise fully
19
     informed.
20

21

22

23

24

25

26


       PROPOSED ORDER                                                          UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
       [Case No. C17-01759-RSM] - 1                                            Seattle, Washington 98101-1271
                                                                                         206-553-7970
            Therefore, it is hereby ordered that Defendant’s Motion to Seal is GRANTED and the
 1

 2   sealed documents shall remain under seal.

 3

 4          DATED this 8th day of June, 2021.
 5

 6

 7

 8
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13
         Presented by:
14
         TESSA M. GORMAN
15       Acting United States Attorney

16
         s/ Heather C. Costanzo
17
         HEATHER C. COSTANZO, FL # 37378
18
         s/ Sarah K. Morehead
19       SARAH K. MOREHEAD, WSBA 29680
         Assistant United States Attorneys
20       Western District of Washington
         United States Attorney’s Office
21
         700 Stewart Street, Suite 5220
22       Seattle, Washington 98101-1271
         phone: 206-553-7970
23       email: heather.costanzo@usdoj.gov
         email: sarah.morehead@usdoj.gov
24

25

26


       PROPOSED ORDER                                                     UNITED STATES ATTORNEY
                                                                           700 Stewart Street, Suite 5220
       [Case No. C17-01759-RSM] - 2                                       Seattle, Washington 98101-1271
                                                                                    206-553-7970
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PROPOSED ORDER                 UNITED STATES ATTORNEY
                                     700 Stewart Street, Suite 5220
     [Case No. C17-01759-RSM] - 3   Seattle, Washington 98101-1271
                                              206-553-7970
